Result of Shareholder Votes The Annual Meeting of Shareholders of the Trust was held on April 4, 2012.Common shareholders voted on the election of Trustees. With regards to the election of the following Trustees by common shareholders of the Trust: # of Shares In Favor# of Shares Withheld Roman Friedrich III15,985,057 223,565 Ronald A. Nyberg 16,015,289 204,058 The other Trustees of the Trust whose term did not expire in 2012 are Randall C. Barnes, Ronald E. Toupin, Jr., Robert B. Karn III and Donald C. Cacciapaglia.
